DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed July 12, 2022, with respect to amendments for incorporating previously indicated allowable subject matter to place application into condition for allowance have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 2 and 4–14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 4, the prior art teaches,
A display apparatus comprising: (Sirpal ¶¶ 152, 154; Fig. 1A)
A display changeable to a plurality of states (Sirpal ¶¶ 16, 184; Fig. 3A)
including a folded state in which the display is folded along a boundary between a first display area and a second display area and (Sirpal ¶ 157; Figs. 1A, 1B)
the first display area and the second display area face in opposite directions (Sirpal Figs. 1A, 1H-1J) and 
an unfolded state in which the first display area and the second display area face in a same direction without the display being folded along the boundary (Sirpal Figs. 1B, 6C) 
A processor that determines an orientation and a state of the display and controls displaying of a page image on the display according to the orientation and the state of the display (Sirpal ¶¶ 18, 20, 157, 161, 172, 239; Fig. 6C)
In a state of displaying data including a first page image representing a first page and a second page image representing a second page that is a next page of the first page, (Sirpal ¶¶ 155, 246, 247; Figs. 7A-7B) 
the processor switching (Sirpal ¶¶ 157, 161, 172) between a first display state in which a first page image is displayed across the first display area and the second display area while the display being in the unfolded state (Sirpal ¶¶ 189, 244; Figs. 6I, 6J) and 
a second display state in which page image is displayed on the first display area and a second page image is displayed on the second display area while the display being in the folded state in response to a user changing the state of the display between the folded state and the unfolded state (Sirpal ¶¶ 161, 185–186, 239; Figs. 6G, 6H)
the processor selectively executes, according to whether the first page image is in portrait orientation or in landscape orientation, (Sirpal ¶¶ 18, 20, 161) 
one of a first mode in which the first display state and the second display state are switched in response to the user changing the state of  the display between the folded state and the unfolded state (Sirpal ¶164) and
The processor displays the first page image on the display in the first display state so that the first page image has a larger size than in the third display state (Sirpal ¶ 244; Figs. 6I, 6J)
Further regarding claim 4, the prior art further teaches, 
Switching between a first display state in which a first page image representing a first page is displayed across the first display area and the second display area while the display being in the unfolded state (Cha 18:50–53; Fig. 10A) and 
a second display state in which the first page image is displayed on the first display area and a second page image representing a second page is displayed on the second display area while the display being in the folded state in response to a user changing the state of the display between the folded state and the unfolded state (Cha 19:4–10; Fig. 10C)
In a state of displaying an image file including a first page image representing a first page and a second page image representing a second page that is a next page of the first page (Upson 3:35–46)
a second mode in which the second display state and a third display state in which the first page image and the second page image are displayed on the first display area and the second display area while the display being in the unfolded state are switched in response to the user changing the state of the display between the folded state and the unfolded state (Cha 6:6–20; Figs. 10, 10C)
The processor displays the first page image on the display in the first display state so that the first page image has a larger size than in the third display state (Cha Fig. 10C) 
The prior art fails to teach the combination of limitations, as a whole, where the processor determining and controlling a display, as set forth above, additionally includes 
the processor determines an orientation of the boundary,
in response to detecting a change of the state of the display from the unfolded state to the folded state and determining that the boundary is in vertical orientation while the display is in the first display state, the processor switches from the first display state to the second display state while maintaining an orientation of the first page image, and
in response to detecting the change of the state of the display from the unfolded state to the folded state and determining that the boundary is in horizontal orientation while the display is in the first display state, the processor switches from the first display state to the second display state with rotating one of the first page image and the second page image through 180 degrees in respective one of the first display area and the second display area, and displays the one of the first page image and the second page image at a position at which the one of the first page image and the second page image coincides with the other one of the first page image and the second page image.
As per independent claims 9, 11 and 14, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole, where the claims contain similar limitations to claim 4 and are allowed for substantially the same reasons as independent claim 4 discussed above.
As per independent claim 10, the claimed non-transitory computer-readable storage medium having a display control program which is displays page images based on orientation of images and the display device itself.  In particular, Upson et al. (US 8,847,991 B1) discloses: 
A non-transitory computer-readable storage medium storing a display control program that controls displaying a page image on a display, wherein the display control program determines orientation of the display, (Upson Abstract, 2:42–51, 4:19–29, 4:19–29, 5:28–39, 7:15–37) 
Displays a first page image representing a first page and a second page image representing a second page, (Upson 6:56–7:14; Figs. 1B and 3B)
and wherein the display control program automatically changes a display mode on the display depending on whether the display is in horizontal orientation or in vertical orientation (Upson 3:26–46, 4:30–53; Figs. 1A and 1B)
The prior art, however, does disclose the combination of the above limitations along with: 
determining whether the page image is in portrait orientation or in landscape orientation, and 
wherein in response to determining that the first page image is orientated in a longitudinal direction that is different from that of the second page image based on a determination result about whether the page image is in portrait orientation or landscape orientation, where the claim limitation is directed to three different page images, including a page image, a first page image and a second page image, and the determination that the first page image is different from the second page image is based on a determination of whether the page image is in portrait orientation or landscape orientation, and
the display control program changes a display mode on the display depending on both whether the first page image is in portrait orientation or in landscape orientation and whether the display is in horizontal orientation or in vertical orientation   
As per independent claim 13, the claims are allowed for the same reasons as independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616